DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it appears reference character “10” should be changed to --40-- in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “resistor” to --register-- (paragraph 0012).  Appropriate correction is required.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  Examiner suggests the changes below:
“a resistor” be changed to --a register-- (claim 3, line 4);
“one support portion” be changed to --one of the support portions-- (claim 5, lines 3);
“the support portion” be changed to --the one of the support portions-- (claim 5, line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 1, it is unclear how a meter member can be both formed integrally with the column cover and include a portion spaced apart from the column cover.  Based on this limitation, Examiner interprets the term “integral” as sufficiently broad to embrace constructions united by such means as fastening and welding.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 7,498,930).  Phillips et al. discloses a steering module comprising:
a steering wheel (not labeled, but seen at end of steering column assembly #24, 24a, 24b, 24c; figures 1, 2, 8, 9) which is provided in front of a driver seat (figure 9);
a column cover (shroud #52a, 52b, 52c) which is provided on a vehicle front side of the steering wheel, extends in a forward and rearward direction of a vehicle, and has a functional component mounting region (mounting regions for electrical communication receptacle #30, 30a, 30b, 30c, 54b, communications interface module #66, 66a, 66b, 68a, receptacles for control stalks, and column member #26, 26a, 26b, 26c) in at least one of an inner inside and an upper portion thereof (figures 1-9);
a meter member (such as, electronic peripheral device #34a which can be a gage cluster that includes a tachometer, or gage cluster mounted on dashboard above and forward of steering column assembly; column 4, lines 51-64) which is formed “integrally” with the column cover (#52a, 52b, 52c) and includes a main display portion disposed at a position spaced apart from the column cover (figures 2, 3, 8, 9); wherein:
a display device (electronic peripheral device #44a) which is movable between an unfolded state in which a display surface is exposed and a stored state in which the display surface is hidden is mounted in the functional component mounting region (figure 8; column 6, lines 39-44);

the meter member (gage cluster mounted on dashboard above and forward of steering column assembly) includes a pair of right and left support portions (portions of dashboard that extend left and right from shroud #52a, 52b, 52c) which extend from both ends of the column cover in a width direction of the vehicle to a front side of the vehicle and an upper side of the vehicle (figures 2, 8, 9);
the main display portion connects upper end portions of the support portions to each other in the width direction of the vehicle (gage cluster mounted on dashboard above and forward of steering column assembly connects portions of dashboard that extend left and right from shroud #52a, 52b, 52c; figures 2, 8, 9);
a center display mounting portion (portion including dashboard-mounted gage cluster) on which a center display (gage cluster) is mounted extends from one support portion (portion of dashboard that extends left or right from shroud #52a, 52b, 52c) in the width direction of the vehicle (figures 2, 8, 9);
and the center display mounting portion (portion including dashboard-mounted gage cluster) is formed “integrally” with the support portion (portion of dashboard that extends left or right from shroud #52a, 52b, 52c; figures 2, 8, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harm et al. (US 6,007,420) in view of Burns et al. (US 6,322,122).  Harm et al. discloses a steering module comprising:
a steering wheel (steering wheel #3 including rim #6 and hub) which is provided in front of a driver seat (seated driver; figure 1);
a column cover (including steering spindle covering #5 and additional front panel covering) which is provided on a vehicle front side of the steering wheel (#3), extends in a forward and rearward direction of a vehicle, and has a functional component mounting region (regions including duct #8, fan #13, and spindle #4) in at least one of an inner inside and an upper portion thereof (figure 1); wherein:
the functional component mounting region is a duct (#8) which is provided inside the column cover (including steering spindle covering #5 and additional front panel covering) and of which one end portion is connected to an air conditioner (claims 6, 18);
a register (air outlet openings #12) to which the other end portion of the duct (#8) is connected is provided in the steering wheel (#3; figures 1, 2);
Harm et al. does not disclose a meter member.  Burns et al. teaches a steering module (driver-side module #12) comprising a meter member (driver display #24 including speedometer #32) which is formed “integrally” with a column cover (#30) and includes a main display portion (#24) disposed at a position spaced apart from the column cover (figures 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering module of Harm et al. to include a meter member, as taught by Burns et al., so as to communicate vehicle speed and other pertinent information to the vehicle driver (Burns et al.: column 1, lines 46-58) in an easily viewed location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle steering modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614